Circuit Court for Calvert County
Case No. 04-K-80-000134
Argued on: June 2, 2016




                                   IN THE COURT OF APPEALS OF MARYLAND



                                            No. 104


                                        September Term, 2015


                                        STATE OF MARYLAND


                                              v.


                                        LAWRENCE JOHNSON



                                        Barbera, C.J.
                                        Greene
                                        Adkins
                                        McDonald
                                        Watts
                                        Hotten
                                        Battaglia, Lynne A. (Retired,
                                        Specially Assigned),

                                                                JJ.


                                          PER CURIAM ORDER


                                          Filed: June 3, 2016
STATE OF MARYLAND             *     IN THE

                              *     COURT OF APPEALS

          v.                  *     OF MARYLAND

                              *     No. 104

LAWRENCE JOHNSON              *     September Term, 2015



                       PER CURIAM ORDER

     Upon consideration of the papers and pleadings filed in this

matter as of the date of oral argument before the Court on June 2,

2016, and the arguments made that day, it is this 3rd day of June,

2016,

     ORDERED, by the Court of Appeals of Maryland,         that the

judgment of the Court of Special Appeals entered in this case be,

and it is hereby, vacated and the case is remanded to that Court

with directions to remand the case to the Circuit Court for Calvert

County to conduct an evidentiary hearing on Respondent’s Petition

for Post Conviction Relief and to make a determination of whether

Respondent expressly waived the right to post conviction relief.

Costs in this Court and the Court of Special Appeals to be divided

between the parties.




                                          /s/ Mary Ellen Barbera_
                                               Chief Judge